Case: 12-12544   Date Filed: 07/25/2013   Page: 1 of 2


                                                          [DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 12-12544
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 1:11-cr-00445-AKK-RRA-1


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee


                                   versus



CORRY AVERETT,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                       ________________________

                             (July 25, 2013)

Before DUBINA, Chief Judge, WILSON and ANDERSON, Circuit Judges.
              Case: 12-12544     Date Filed: 07/25/2013   Page: 2 of 2




PER CURIAM:

      Charles Scott Linton, appointed counsel for Corry Averett, has moved to

withdraw from further representation of the appellant and filed a brief pursuant to

Anders v. State of California, 386 U.S. 738, 87 S. Ct. 1396 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion is GRANTED,

and Averett’s conviction and sentence are AFFIRMED.




                                         2